Exhibit 10.11

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made by and between Open Energy
Corporation (the “Company”) and David Field (“Employee”) (individually, a
“party” and together, the “parties”).  This Agreement shall be effective once
signed by all parties.

1.                                       Position.  Employee will begin
employment with the Company on November 1, 2006, as Senior Vice President of
Business Development.  Employee will report directly to the President. 
Employee’s overall responsibilities shall include: (a) strategic marketing and
sales of PV products to major commercial, industrial and governmental groups;
(b) development of sales distribution, finance strategies for distributed
generation water and power projects; (c) cultivation of alliances, partnerships,
and political relationships beneficial to the company; and (d) other
responsibilities as assigned from time to time.  Employee’s precise
responsibilities and job description are subject to change at anytime in the
sole and absolute discretion of Company.  Employee shall devote substantially
full time and attention to the business of the Company and shall perform all
duties as may be required of Employee.

2.                                       At Will Employment.  Employee will be
employed on an at-will basis.  In other words, Employee may resign at anytime,
with or without cause, and with or without notice.  Conversely, the Company may
terminate Employee’s employment any time, with or without cause, and with or
without notice.  The Company also retains the right to transfer, demote, suspend
or administer discipline with or without cause and with or without notice, at
any time.  This is the entire understanding with regard to the terms in this
Paragraph 2.  The at-will nature of the employment relationship may only be
modified in a writing signed by Employee and the Company’s President.

3.                                       Background Check.  The Company will
require Employee to undergo a background check.  Employee understands that
failure to consent to the background check, upon receipt of all appropriate
notice and consent forms, and/or failure to successfully pass a background
check, will result in termination of employment.

4.                                       Compensation.  Employee’s compensation
shall consist of an annual salary, discretionary bonuses, benefits, and,
possibly, stock grants.

4.1                                 Annual Salary.  The Company shall pay to
Employee a base salary of $140,000.  As with all compensation, the salary will
be subject to standard employment and income tax withholding taxes.

4.2                                 Bonuses.  The Company may, in its sole and
absolute discretion, pay Employee a bonus payment as may be determined by the
Board of Directors.  The fact and the amount of the bonus will be in the
Company’s sole and absolute discretion and based upon the Company’s performance
and Employee’s performance.

4.3                                 Stock Option Grant.  Following the adoption
and effectiveness of an equity incentive plan by the Company, management may, in
its discretion, recommend to the Board of Directors (or an authorized committee)
that Employee be granted a stock option to purchase shares of common stock under
the terms of such plan.  The approval of this equity incentive plan will be in
the sole discretion of the Board of Directors or an authorized committee,

1


--------------------------------------------------------------------------------


and the plan may also be subject to stockholder and regulatory approval.  If
such plan is approved and becomes effective, the terms of any grant made to you
will be in the sole discretion of the Board of Directors or an authorized
committee.

4.4                                 Benefits.  Employee shall be eligible to
participate in the standard fringe benefits package generally made available to
other regular full-time employees, as such benefits may be determined, changed,
or rescinded from time to time by the Company.

5.                                       Expenses.  The Company shall reimburse
Employee for any and all expenses reasonably incurred by the Employee incurred
in the course and scope of Employee’s duties and which are substantiated in
accordance with Company’s reasonable policies and procedures.

6.                                       IRC Section 409A.  To the extent that
this Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Code and the regulations and
guidance promulgated thereunder, (i) the provisions of this Agreement shall be
interpreted in a manner to comply in good faith with Section 409A of the Code,
and (ii) the parties hereto agree to amend this Agreement, if necessary, for the
purposes of complying with Section 409A of the Code promptly upon issuance of
any regulations or guidance thereunder; provided that any such amendment shall
not materially change the present value of the benefits payable to Executive
hereunder or otherwise materially and adversely affect Executive, or the Company
or any of the Related Entities, without the written consent of Executive or the
Company, as the case may be

7.                                       Nondisclosure of Confidential
Information.  The protection of confidential information is essential to the
Company.  To protect such information, Employee shall not, during the term of
this Agreement or at any time thereafter, impart to anyone or use any
confidential information or trade secrets Employee may acquire in the
performance of Employee’s duties, except as required by law.

8.                                       No Solicitation.  Employee agrees that
during Employee’s employment and for a one year period after the termination of
said employment, Employee will not solicit for hire any current employees of the
Company.

9.                                       Nondisclosure of Confidential
Information.  Executive will hold in complete confidence and not disclose,
produce, publish, permit access to, or reveal any information and material which
is proprietary to Company, whether or not marked as “confidential” or
“proprietary” and which is disclosed to or obtained by Executive, which relates
to Company’s business activities (“Confidential Information”).  Confidential
Information shall not include any information which is publicly available at the
time of disclosure or subsequently becomes publicly available through no fault
of Executive or any of its agents or employees.

9.1                                 Executive will not copy, photograph,
photocopy, alter, modify, disassemble, reverse engineer, decompile, or in any
manner reproduce any materials containing or constituting Confidential
Information without the express prior written consent of Company, and will
return all Confidential Information, together with any copies thereof, promptly
after the purposes for which they were furnished have been accomplished, or upon
the request of

2


--------------------------------------------------------------------------------


Company.  Additionally, upon request of Company, Executive will return or
destroy materials prepared by Executive that contain Confidential Information.

9.2                                 Executive shall take all reasonable measures
necessary to protect the confidentiality of the Confidential Information and to
avoid disclosure or use of the Confidential Information, except as permitted
herein, including the highest degree of care that Executive utilizes to protect
Executive’s own confidential information.  Executive shall promptly notify
Company in writing of any misuse or misappropriation of Confidential Information
which may come to Executive’s attention.

9.3                                 Disclosure of Confidential Information is
not precluded if such disclosure is in response to a valid order of a court or
other governmental body of the United States or any political subdivision
thereof; provided that Executive will first give notice to Company and make a
reasonable effort to obtain a protective order requiring that the Confidential
Information be disclosed only for limited purposes for which the order was
issued.

9.4                                 Executive shall use the Confidential
Information only for the limited purpose for which it was disclosed.  Executive
shall not disclose the Confidential Information to any third party (including
subcontractors) without first obtaining Company’s written consent and shall
disclose the Confidential Information only to its own employees having a need to
know.  Executive shall promptly notify Company of any items of Confidential
Information prematurely disclosed.

9.5                                 Executive agrees that Company’s Confidential
Information has been developed or obtained by the investment of significant
time, effort and expense and provides Company with a significant competitive
advantage in its business.  If Executive fails to comply with any obligations
hereunder, Executive agrees that Company will suffer immediate, irreparable harm
for which monetary damages will provide inadequate compensation.  Accordingly,
Executive agrees that Company will be entitled, in addition to any other
remedies available to it, at law or in equity, to immediate injunctive relief to
specifically enforce the terms of this Agreement.

9.6                                 The obligations set forth in this Paragraph
9 and its subparagraphs shall survive expiration or termination of this
Agreement.

10.                                 Assignment of Inventions.  Executive agrees
that during the Term that all inventions that are developed using equipment,
supplies, facilities or trade secrets of the Company, or result from work
performed by Executive for the Company (collectively “Assigned Inventions”),
will be the sole and exclusive property of the Company and are hereby
irrevocably assigned by Executive to the Company.

11.                                 Assignment of Intellectual Property Rights. 
In addition to the foregoing assignment of Assigned Inventions to the Company,
Executive hereby irrevocably transfers and assigns to the Company: (a) all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual property rights in any Assigned Invention, and (b) any
and all “Moral Rights” (as defined below) that Executive may have in or with
respect to any Assigned Invention.  Executive also hereby forever waives and
agrees never to assert any and all Moral

3


--------------------------------------------------------------------------------


Rights Executive may have in or with respect to any Assigned Invention, even
after expiration or termination of this Agreement.  For the purposes of this
Agreement, “Moral Rights” mean any rights to claim authorship of an Assigned
Invention to object to or prevent the modification of any Assigned Invention, or
to withdraw from circulation or control the publication or distribution of any
Assigned Invention, and any similar right, existing under judicial or statutory
law of any country in the world, or under any treaty, regardless of whether or
not such right is denominated or generally referred to as a “moral right.”

12.                                 Work for Hire.  Executive acknowledges and
agrees that any copyrightable works prepared by Executive during the Term are
“works for hire” under the Copyright Act and that the Company will be considered
the author and owner of such copyrightable works.

13.                                 Return of Materials.  On termination of the
Executive’s employment for any reason whatsoever, the Executive agrees to
deliver promptly to the Company all files, forms, brochures, books, materials,
written correspondence, memoranda, documents, manuals, computer disks, software
products and lists of any nature whatsoever pertaining to the business of the
Corporation and its affiliates and subsidiaries in the possession of the
Executive or directly or indirectly under the control of the Executive and not
to make for his personal or business use or that of any other person,
reproductions or copies of any such property or other property of the
Corporation and its affiliates and subsidiaries.

14.                                 Human Resources Policy and Procedures. 
Employee agrees to review and abide by personnel policies as well as any
Employee Handbook issued by Company.  Employee understands that Company has the
right to modify or rescind any policies and procedures for any reason and
without notice, except the policy regarding at-will employment.

15.                                 General Provisions.

15.1                           Governing Law and Forum.  This Agreement shall be
governed in accordance with the laws of the State of California.  Any disputes
arising out of Employee’s employment or this Agreement shall be brought in San
Diego County, California.

15.2                           Severability.  If any provision in this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in anyway.

15.3                           Entire Agreement.  This Agreement contains all of
the terms agreed upon by the parties with respect to the subject matter of this
Agreement, and supersedes any and all prior agreements, arrangements,
communications, understandings, documents or rules, either oral or in writing,
between the parties for the employment of Employee, and contain all of the
covenants and agreements between the parties for such employment in any manner
whatsoever.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party or anyone acting on behalf of any party which is not embodied in this
Agreement.  Any modification of this Agreement will be effective only if in
writing signed by Employee and Company’s President.

SIGNATURES ON FOLLOWING PAGE

4


--------------------------------------------------------------------------------


NOVEMBER 2006 EMPLOYMENT AGREEMENT SIGNATURE PAGE

Dated:

11-4

,2006

OPEN ENERGY CORPORATION

 

 

 

 

 

By:

/s/David Saltman

 

 

 

David P. Saltman

 

Its:

President

 

 

 

 

 

 

Dated:

November 3

, 2006

 

/s/ David Field

 

 

 

 

David Field

 

 

5


--------------------------------------------------------------------------------


AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT, dated June 15, 2007 (“Amendment”),
is made and entered into by and between Open Energy Corporation, a Nevada
corporation (the “Company”), and David Field, an individual (“Employee”), with
reference to the following facts:

A.                                   The Company and Employee are parties to
that certain Employment Agreement, effective November 1, 2006 (“Employment
Agreement”), which contains the terms and conditions of Employee’s employment by
the Company.

B.                                     The Company and Employee wish to amend
certain aspects of the Employment Agreement relating to Employee’s position and
compensation.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


1.                                       AMENDMENT TO SECTION 1 OF THE
EMPLOYMENT AGREEMENT.  SECTION 1 OF THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY, AS FOLLOWS:

Employee will serve as Executive Vice President and Chief Operating Officer of
the Company reporting directly to the Chief Executive Officer of the Company. 
Employee shall have such executive responsibilities and shall perform such
executive services for the Company as may be consistent with his title. Employee
shall devote substantially full time and attention to the business of the
Company and shall perform all duties as may be required of Employee.


2.                                       AMENDMENT TO SECTION 4 OF THE
EMPLOYMENT AGREEMENT.  SUBJECT TO APPROVAL OF THE COMPENSATION COMMITTEE AND THE
BOARD OF DIRECTORS OF THE COMPANY, THE BASE SALARY IN SECTION 4.1 IS INCREASED
TO $175,000, PER ANNUM AS OF JUNE 8, 2007AND OPTIONS SHALL BE GRANTED IN
ACCORDANCE WITH EXHIBIT A TO THIS AMENDMENT.  PROVIDED THAT THE COMPANY HAS
ACHIEVED ITS FUNDING AND REVENUE TARGETS FOR THE PERIOD JUNE 1 THROUGH SEPTEMBER
30, 2007, THE BASE SALARY WILL BE INCREASED TO $225,000 AS OF OCTOBER 1, 2007.


3.                                       EFFECT.  EXCEPT AS AND TO THE EXTENT
AMENDED BY THIS AMENDMENT, THE EMPLOYMENT AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH ITS TERMS.


4.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS AND BY FACSIMILE, EACH OF WHICH SHALL BE
CONSIDERED AN ORIGINAL INSTRUMENT, BUT ALL OF WHICH TOGETHER SHALL BE CONSIDERED
ONE AND THE SAME AGREEMENT, AND SHALL BECOME BINDING WHEN ONE OR MORE
COUNTERPARTS HAVE BEEN EXECUTED AND DELIVERED BY EACH OF THE PARTIES HERETO.


5.                                       GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO A CONTRACT EXECUTED AND

1


--------------------------------------------------------------------------------



PERFORMED IN THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of June 15, 2007.

COMPANY:

 

 

 

OPEN ENERGY CORPORATION,

 

a Nevada corporation

 

 

 

 

 

By:

 

 

 

 

David Saltman,

 

 

Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

David Field, an individual

 

2


--------------------------------------------------------------------------------


EXHIBIT A

The Company hereby agrees to provide the Employee with options for an additional
1,000,000 shares (the “Stock Option Grant”) of the Company’s common stock, under
the Company’s 2006 Equity Incentive Plan (the “Plan”), which options shall vest
quarterly, based on Company performance against the agreed business plan, over
three years in accordance with the standard form of Option Agreement and the
provisions of the Plan .

3


--------------------------------------------------------------------------------